      Case 1:18-cv-02988-DLF Document 7 Filed 12/26/18 Page 1 of 3



                        UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA



 DAMIEN GUEDES,
              et al.


                    Plaintiffs,                    Case No. 1:18-cv-02988-DLF
                                                   The Hon. Judge Friedrich
        v.

 BUREAU OF ALCOHOL, TOBACCO
 FIREARMS, AND EXPLOSIVES,
                et al.

                    Defendants.




                 MOTION FOR A STAY OF ALL PROCEEDINGS
                  IN LIGHT OF LAPSE OF APPROPRIATIONS

Defendants hereby move for a stay of proceedings in the above-captioned case. In

support of this request, undersigned counsel highlights the following:

       1.      At the end of the day on December 21, 2018, the appropriations act that

had been funding the Department of Justice, including the Bureau of Alcohol, Tobacco,

Firearms, and Explosives, expired and appropriations to the Department lapsed. This inc.

The Department does not know when funding will be restored by Congress.

       2.      Absent an appropriation, Department of Justice attorneys and employees

of the Defendants are prohibited from working, even on a voluntary basis, except in very

limited circumstances, including “emergencies involving the safety of human life or the

protection of property.” 31 U.S.C. § 1342.
       Case 1:18-cv-02988-DLF Document 7 Filed 12/26/18 Page 2 of 3



       3.      Undersigned counsel for the Department of Justice has therefore been

required to request a stay of proceedings in all pending matters until Congress has

restored appropriations to the Department.

       4.      If this motion for a stay is granted, undersigned counsel will notify the

Court as soon as Congress has appropriated funds for the Department. The Government

requests that, at that point, all current deadlines for the parties be extended commensurate

with the duration of the lapse in appropriations.

       5.      Notwithstanding the partial lapse in federal appropriations, earlier today,

the Federal Register published, as scheduled, the Final Rule titled “Bump-Stock-Devices”

that is the subject of this action. See 83 FR 66514 (Dec. 26, 2018), with an effective date

in 90 days, on March 26, 2019.

       6.      Opposing counsel has authorized counsel for the Government to state that

Plaintiffs take no position on this motion.

       Therefore, although we greatly regret any disruption caused to the Court and the

other litigants, the Government hereby moves for a stay of proceedings in this case until

Department of Justice attorneys are permitted to resume their usual civil litigation

functions.

       A proposed order is attached.



Dated: December 26, 2018                      Respectfully submitted,

                                              JOSEPH H. HUNT
                                              Assistant Attorney General

                                              JOHN TYLER
                                              Assistant Branch Director
Case 1:18-cv-02988-DLF Document 7 Filed 12/26/18 Page 3 of 3




                              /s/
                              ERIC J. SOSKIN (PA Bar #200663)
                              Senior Trial Counsel
                              Federal Programs Branch
                              U.S. Department of Justice, Civil Division
                              1100 L Street, NW Rm. 12002
                              Washington, DC 20530
                              Telephone: (202) 353-0533
                              Fax: (202) 616-8470
                              Email: Eric.Soskin@usdoj.gov
                              Counsel for Defendants
